[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________          U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               August 24, 2005
                              No. 04-14475                  THOMAS K. KAHN
                        ________________________                CLERK

                   D. C. Docket No. 01-01322-CV-RWS-1

LISA B. HOGAN,


                                                            Plaintiff-Appellant,

                                   versus

BELLSOUTH CORPORATION, Georgia corporation,
BELLSOUTH TELECOMMUNICATIONS, INC.,Georgia
corporation,


                                                         Defendants-Appellees.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________
                             (August 24, 2005)


Before BIRCH, CARNES and FAY, Circuit Judges.

PER CURIAM:
      We affirm the judgment in this case on the basis of the thorough and well-

reasoned discussion of the issues in the January 28, 2004 Report and

Recommendation of United States Magistrate Judge Gerrilyn Brill, as adopted and

supplemented by the July 29, 2004 order of United States District Court Judge

Richard W. Story.




                                       2